Title: From Thomas Jefferson to Henry Dearborn, 6 June 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Th:J. to Genl. Dearborne.
            June 6. 04.
          
          The division of Louisiana into districts relating to the military as much as to the civil administration, will you be so good as to consider those proposed by Governor Harrison, and we will then consider the subject. my idea would be not to fix precisely the dividing line between the districts, as we have not information enough for that, but to use such a mode of designation for these as we do for the Consular districts in foreign countries where we are equally uninformed. I would say for instance ‘the post of St. Louis shall be the seat of administration for it’s district, which district shall be composed of all those parts of Louisiana South of the Missouri which are nearer to St. Louis than to any other district seat.’ this lays off the whole country at once on the principle of distance, which is the chief ingredient in convenience, modified by the division of a river where that is material.
          
          I think the purchases of the Delawares and Piankishaws proposed by Governor Harrison very interesting, and that the Delawares might at once be informed we will purchase with an annuity to be paid to them wherever they shall settle, but before we can offer lands on the other side the Missisipi to any tribe we should be well informed of the title to lands there. would it not be well to charge Governor’s Harrison & Claiborne generally with this enquiry, and the commander of each station specially as far as his opportunity extends, and that this be done & reported to us without delay? Affectionate salutations.
        